          Case 1:21-cr-00039-AT Document 26 Filed 09/03/21 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: ____________________
                                                                  DATE FILED: 9/3/2021

              -against-
                                                                              21 Cr. 39 (AT)
OLAJIDE OMASANYA,
                                                                                ORDER
                               Defendant.
ANALISA TORRES, District Judge:

       The change of plea hearing scheduled for September 9, 2021, at 1:00 p.m., is hereby
ADJOURNED to September 9, 2021, at 2:00 p.m. The hearing will use the Court’s
videoconferencing system. See In re Coronavirus/Covid-19 Pandemic, No. 20 Misc. 176
(S.D.N.Y. June 15, 2021), ECF No. 6 (finding that the COVID-19 pandemic “make[s] it
necessary for the judges in this District to be able to continue to conduct proceedings
remotely.”). Chambers will provide the parties with instructions on how to appear via video.

        To optimize the quality of the video feed, only the Court, Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding; all others may
participate by telephone. Co-counsel, members of the press, and the public may access the audio
feed of the hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing, and
entering access code 5598827.

       SO ORDERED.

Dated: September 3, 2021
       New York, New York
